 Case 4:21-cv-00450-JM Document 45-16 Filed 07/09/21 Page 1 of 24




The Tavistock’s
Experimenta�on with
Puberty Blockers
Dr. Michael Biggs,
Department of Sociology,
University of Oxford




                                                               16
Case
  The4:21-cv-00450-JM           Document
     Tavistock’s Experimenta�on with            45-16
                                     Puberty Blockers      Filed
                                                      – Michael     07/09/21
                                                                Biggs,             Page
                                                                       Department of        2 of
                                                                                     Sociology,   24 of Oxford
                                                                                                University




    Part 1: Scru�nizing the Evidence
                                                    2 March 2019



                                                           the reversibility of this interven�on—physical
                                                           and also psychological, in terms of the possible
                                                           influence of sex hormones on brain and
                                                           iden�ty development’ (Carmichael and
                                                           Davidson 2009). Before 2010, GIDS
                                                           administered blockers to children only when
                                                           they reached 16; this is the age at which young
                                                           people have the presump�ve capacity to
                                                           consent to medical treatment.

                                                           This cau�ous approach was vociferously
                                                           opposed by two organiza�ons devoted to
                                                           transgendering of children, Mermaids and the
                                                           Gender Iden�ty Research and Educa�on
                                                           Society. As Carmichael later recounted: ‘There
                                                           was a lot of pressure coming from certain
                                                           group [sic] to introduce it—families were
                                                           travelling abroad because they knew it was
                                                           available in Holland and America. As a service,
                                                           we didn’t have the evidence one way or the
                                                           other, so the best way to do it was as part of a
                                                           research study’ (Vice, 16 November 2016).
    In 2010, Tavistock and Portman NHS
                                                           Tavistock Trust announced the study on its
    Trust’s Gender Iden�ty Development                     website in April 2011. It stated that GnRHa
    Service (GIDS) launched a trial of                     treatment ‘is deemed reversible’. This
    puberty blockers for children in their                 asser�on contradicted the study’s own
                                                           research protocol (which I obtained under
    early teens with gender dysphoria.                     Freedom of Informa�on from the NHS Health
    This was—and remains—an                                Research Authority). ‘It is not clear [my
    experimental treatment. These                          emphasis] what the long term effects of early
    drugs, Gonadotropin-Releasing                          suppression may be on bone development,
                                                           height, sex organ development, and body
    Hormone agonists (GnRHa), have                         shape and their reversibility if treatment is
    not been cer�fied as a safe or                         stopped during pubertal development’ (Early
    effec�ve treatment for gender                          Pubertal Suppression in a Carefully Selected
                                                           Group of Adolescents with Gender Iden�ty
    dysphoria by their manufacturers,                      Disorder, 4 November 2010, Research Ethics
    nor by the Na�onal Ins�tute for                        Commi�ee number 10/H0713/79). A
    Clinical Excellence.                                   paediatrician on the study team, Russell Viner,
                                                           frankly acknowledged the risks. ‘If you
    The Director of GIDS, Polly Carmichael, was            suppress puberty for three years the bones do
    keenly aware of the controversy over these             not get any stronger at a �me when they
    drugs. ‘The ques�on is, if you halt your own           should be, and we really don’t know what
    sex hormones so that your brain is not                 suppressing puberty does to your brain
    experiencing puberty, are you in some way              development. We are dealing with unknowns’
    altering the course of nature?’ (Guardian, 14          (Daily Mail, 25 February 2012).
    August 2008). ‘[T]he debate revolves around




                                                            2
Case
  The4:21-cv-00450-JM           Document
     Tavistock’s Experimenta�on with            45-16
                                     Puberty Blockers      Filed
                                                      – Michael     07/09/21
                                                                Biggs,             Page
                                                                       Department of        3 of
                                                                                     Sociology,   24 of Oxford
                                                                                                University




    The study received considerable publicity,            first 30 children on GnRHa, measuring changes
    being reported in the Mirror, the Daily               a�er one year of the drug regime. The text is
    Telegraph, and the Times. As Carmichael               some�mes internally inconsistent and
    observed, ‘as professionals we need to be             occasionally contradicts the tabulated figures,
    looking at the long term and making sure this         sugges�ng that it was prepared in haste. But
    treatment is safe’ (Daily Telegraph, 15 April         we can summarize those changes that were
    2011). The bare outlines of the study can be          reported as sta�s�cally significant
    gleaned from a conference presenta�on and a           (p-value < .05). Only one change was posi�ve:
    half-page published abstract (Gunn et al.             ‘according to their parents, the young people
    2015a; Gunn et al. 2015b). From 2010 to 2014,         experience less internalizing behavioural
    61 children aged between 12 and 15 were               problems’ (as measured by the Child Behavior
    recruited; puberty blockers were administered         Checklist). There were three nega�ve changes.
    to 44 of them.                                        ‘Natal girls showed a significant increase in
                                                          behavioural and emo�onal problems’,
    Even before the final pa�ent was enrolled,            according to their parents (also from the Child
    Carmichael announced success to the tabloid           Behavior Checklist, contradic�ng the only
    press. ‘Now we’ve done the study and the              posi�ve result). One dimension of the Health
    results thus far have been posi�ve we’ve              Related Quality of Life scale, completed by
    decided to con�nue with it’ (Daily Mail, 17           parents, ‘showed a significant decrease in
    May 2014). In fact the decision had already           Physical well-being of their child’. What is most
    been made, at least six months earlier (Daily         disturbing is that a�er a year on blockers, ‘a
    Mail, 17 November 2013). Tavistock Trust then         significant increase was found in the first item
    embraced the drug regime with enthusiasm.             “I deliberately try to hurt or kill self”’ (in the
    Three years later, GIDS (and its satellite            Youth Self Report ques�onnaire).
    opera�on in Leeds) had prescribed puberty             Astonishingly, the increased risk of self-harm
    blockers for a total of 800 adolescents under         a�racted no comment in Carmichael’s report.
    18, including 230 children under 14 (Daily            Given that puberty blockers are prescribed to
    Mail, 30 July 2017). By 2018, new                     treat gender dysphoria, it is paradoxical that
    prescrip�ons were running at 300 per year             ‘the suppression of puberty does not impact
    (BBC News, 2 July 2018). Freedom of                   posi�vely on the experience of gender
    Informa�on requests have failed to elicit more        dysphoria’ (measured by the Body Image
    recent figures because GIDS does not collate          Scale). When differen�ated by sex, the impact
    basic data on this experimental treatment—            was posi�ve for boys on one aspect of body
    and neither does the University College               image, but nega�ve for girls on two aspects.
    London Hospitals NHS Founda�on Trust, which
    provides its endocrinology services.                  Preliminary results (44 children a�er one year
                                                          on GnRHa) were also presented at a
    Over a thousand adolescents have been given           symposium at the World Professional
    puberty blockers on the basis that the 2010–          Associa�on for Transgender Health
    14 study yielded ‘posi�ve’ results. Tavistock is      (Carmichael et al. 2016). Only the abstract is
    surprisingly re�cent to share these results           available. ‘For the children who commenced
    with the scien�fic community. GIDS has a              the blocker, feeling happier and more
    webpage on the evidence base for puberty              confident with their gender iden�ty was a
    blockers. It notes that ‘research evidence for        dominant theme that emerged during the
    the effec�veness of any par�cular treatment           semi-structured interviews at 6 months.
    offered is s�ll limited.’ There is no men�on of       However, the quan�ta�ve outcomes for these
    its own study; it cites only research from the        children at 1 years �me suggest that they also
    Netherlands. The former director of GIDS              con�nue to report an increase in internalising
    stated last year that the ‘project is ongoing         problems and body dissa�sfac�on [my
    and the results are yet to be published’              emphasis], especially natal girls.’ Why were
    (De Ceglie 2018).                                     these nega�ve results never published?

    Diligent searching does, however, uncover             The study apparently contributed data on
    some unpublished results. Most revealing is an        outcomes to one publica�on, coauthored by
    appendix within a report to Tavistock’s Board         Carmichael (Costa et al. 2015). The abstract
    of Directors (Carmichael 2015). It tracks the         proclaims that ‘adolescents receiving also




                                                           3
Case
  The4:21-cv-00450-JM           Document
     Tavistock’s Experimenta�on with            45-16
                                     Puberty Blockers      Filed
                                                      – Michael     07/09/21
                                                                Biggs,             Page
                                                                       Department of        4 of
                                                                                     Sociology,   24 of Oxford
                                                                                                University




    puberty suppression had significantly be�er           eighteen months. It is intriguing that the
    psychosocial func�oning a�er 12 months of             ar�cle omits the outcomes that were nega�ve
    GnRHa … compared with when they had                   in the preliminary results: the Child Behavior
    received only psychological support’. The             Checklist, the Youth Self Report Ques�onnaire,
    ar�cle is treated in the literature (e.g.             the Health Related Quality of Life scale, and
    Heneghan and Jefferson 2019) as providing             the Body Image Scale.
    evidence in favour of puberty blockers. But the
    abstract is misleading: the analysis actually         The authors graph the CGAS results, but
    failed to detect any difference between               without confidence intervals—which indicate
    children who were given blockers and those            the extent of random sta�s�cal varia�on or
    who were not. To understand this, we need to          noise. The smaller the sample, the greater this
    scru�nize the ar�cle in detail. (Sta�s�cally          noise. These samples shrank over �me: a�er
    minded readers will recognize the fallacy             eighteen months, the group ge�ng puberty
    described by Gelman and Stern 2006.)                  blockers numbered only 35, and the control
                                                          group 36. The ar�cle does not explain why two
    The analysis starts with 201 adolescents              thirds of the subjects disappeared. Presumably
    diagnosed with gender dysphoria. The                  they did not stop the medica�on, because all
    children were divided into two groups: those          44 children given blockers in the 2010–14
    deemed eligible for puberty blockers                  study con�nued the drug regime for two years
    immediately, and those who needed more                (Gunn et al. 2015b).
    �me due to ‘comorbid psychiatric problems
    and/or psychological difficul�es’. This second
    group did not receive any physical interven�on        My graph plots the results with standard 95%
    during the �me of this analysis, and so serves        confidence intervals. The group given puberty
    as a control group. Both groups received              blockers from six months onwards showed
    psychological support. The ar�cle chooses one         improvement at eighteenth months: the
    outcome, psychosocial func�oning as                   average CGAS score had increased from
    measured by the Children’s Global Assessment          61 to 67 (coloured red on the graph). This
    Scale (CGAS). This scale was administered at          improvement is sta�s�cally significant, and it
    the outset, and then a�er six, twelve, and            is the one that the authors chose to highlight.




                                                           4
Case
  The4:21-cv-00450-JM           Document
     Tavistock’s Experimenta�on with            45-16
                                     Puberty Blockers      Filed
                                                      – Michael     07/09/21
                                                                Biggs,             Page
                                                                       Department of        5 of
                                                                                     Sociology,   24 of Oxford
                                                                                                University




    However, these children also received                 to jus�fy rolling out this drug regime to several
    psychological support, and so a�ribu�ng this          hundred children aged under 16. Almost five
    improvement to medical interven�on is                 years a�er the last pa�ent was enrolled in the
    unjus�fied. The crucial comparison is between         experiment, there is no evidence to
    the group receiving blockers and the control          substan�ate Carmichael’s claim ‘that the
    group. The la�er’s average CGAS score                 results thus far have been posi�ve’.
    (coloured blue) a�er eighteen months was
    lower, 63 compared to 67. But this difference         The Director of GIDS needs to answer these
    is not sta�s�cally significant; the 95%               ques�ons about the 2010–14 experimenta�on
                                                          with puberty blockers:
    confidence intervals substan�ally overlap. (For
    sta�s�cally minded readers, a two-tailed t-test       •    On what evidence did you claim in 2014
    for the difference between group means yields              that ‘the results thus far have been
    a p-value of .14, far beyond the conven�onal               posi�ve’?
    .05 threshold.) In other words, the samples           •    When preliminary results in 2015 showed
    were so small, and there was such wide                     that children a�er a year on blockers
    varia�on in scores within each group, that we              showed a sta�s�cally significant increase
    can draw no conclusions. There is no evidence              in reported self-harm, was this ever
                                                               inves�gated?
    that puberty blockers improve psychosocial
    func�oning. Presumably this is why GIDS omits         •    Why did you never publish the nega�ve
    the ar�cle from its own evidence base.                     results reported to Tavistock’s Board of
                                                               Directors in 2015 and to WPATH in 2016?
    The abstract describing the baseline                  •    Why did your only published ar�cle (Costa
                                                               et al. 2015) using data from the study omit
    characteris�cs of the children in the 2010–14              all the outcomes that were nega�ve in the
    study concluded: ‘Assessment of growth, bone               preliminary results (Child Behavior
    health and psychological outcomes will [my                 Checklist, Youth Self Report ques�onnaire,
    emphasis] be important to assess the medium                Health Related Quality of Life scale, and
    and long-term safety and effec�veness of early             Body Image Scale)?
    interven�on’ (Gunn et al. 2015b). However,            •    In your ar�cle, why did the abstract and
    GIDS apparently failed to collect any data on its          conclusion not report the finding that
    experimental subjects a�er they turned 18. In a            there was no sta�s�cally significant
                                                               difference between the group given
    startling admission, Carmichael and coauthors              GnRHa and the control group?
    blame ‘the frequent change in nominal and
                                                          •    In your ar�cle, what accounts for the
    legal iden�ty, including NHS number in those               reduc�on in the number of subjects from
    referred on to adult services’—‘to date they               201 to 71 over eighteen months?
    have not been able to be followed up’ (Butler
                                                          •    What steps have you taken to monitor the
    et al. 2018). (Transgender ac�vists successfully           ‘long-term safety and effec�veness of
    lobbied the NHS to provide new numbers to                  early interven�on’, as these experimental
    pa�ents as well as to change the ‘gender’ on               subjects become adults?
    their medical records.)
                                                          Note
    To summarize, GIDS launched a study to                How many subjects from the 2010–14 study
    administer experimental drugs to children             are included in Costa et al. (2015) is unclear.
    suffering from gender dysphoria. Between              The 2010–14 study gave GnRHa to 44
    2010 and 2014, puberty blockers were given            adolescents, referred at ages from 10 to 15.
    to 44 children. This study yielded only one           (Gunn et al. 2015a, 2015b). One would expect
    published scien�fic ar�cle on outcomes. It            all of them to be included in the ‘immediately
    showed no evidence for the effec�veness of            eligible’ group in Costa et al. (2015), along
    GnRHa: there was no sta�s�cally significant           with some older adolescents to boost the
    difference in psychosocial func�oning                 sample size. The ar�cle counts 101 children in
    between the group given blockers and the              this group at 6 months when GnRHa
    group given only psychological support. In            commenced (Table 2), star�ng at ages from 13
    addi�on, there is unpublished evidence that           to 17 (Table 1). The age range indicates the
    a�er a year on GnRHa children reported                exclusion of some children from the 2010–14
    greater self-harm, and that girls experienced         study: those who commenced GnRHa from
    more behavioural and emo�onal problems                ages 10 to 12. Why? Another puzzle is worth
    and expressed greater dissa�sfac�on with              no�ng. When I requested the Research Ethics
    their body—so puberty blockers exacerbated            Commi�ee number from Tavistock and
    gender dysphoria. Yet the study has been used



                                                           5
Case
  The4:21-cv-00450-JM           Document
     Tavistock’s Experimenta�on with            45-16
                                     Puberty Blockers      Filed
                                                      – Michael     07/09/21
                                                                Biggs,             Page
                                                                       Department of        6 of
                                                                                     Sociology,   24 of Oxford
                                                                                                University




    Portland NHS Trust under Freedom of                   Gunn, H.M., C. Goedhart, G. Butler, S.N. Khadr,
    Informa�on, it provided the number 10/                P.A. Carmichael, R.M. Viner, 2015a, ‘Gender
    H0718/62. According to the NHS Health                 Dysphoria: Baseline Characteris�cs of a UK
    Research Authority, however, this number              Cohort Beginning Early Interven�on’,
    refers to a study that was given an                   presented to the Youth Health Conference,
    ‘unfavourable opinion’ and therefore could            Australia.
    not proceed.
                                                          Gunn, H.M., C. Goedhart, G. Butler, S.N. Khadr,
    References to the 2010–14 GIDS Study                  P.A. Carmichael, R.M. Viner, 2015b, ‘Early
                                                          Medical Treatment of Gender Dysphoria:
    Carmichael, Polly, 2015, ‘Preliminary Results         Baseline Characteris�cs of a UK Cohort
    from the Early Interven�on Research’,                 Beginning Early Interven�on’, Archives of
    Appendix 7 in ‘Service Line Report: Gender            Disease in Childhood, vol. 100, supp. 3,
    Iden�ty Development Service (GIDS)’,                  p. A198.
    Tavistock and Portman NHS Trust, Board of
    Directors Part One: Agenda and Papers …
    23rd June 2015, pp. 50–55.

    Carmichael, Polly, Sally Phillo�, Michael
    Dunsford, Amelia Taylor, and Nastasja de
    Graaf, 2016, ‘Gender Dysphoria in Younger
    Children: Support and Care in an Evolving
    Context’, World Professional Associa�on for
    Transgender Health 24th Scien�fic Symposium.

    Costa, Rosalia, Michael Dunsford, Elin
    Skagerberg, Victoria Holt, Polly Carmichael,
    and Marco Colizzi, 2015, ‘Psychological
    Support, Puberty Suppression, and
    Psychosocial Func�oning in Adolescents with
    Gender Dysphoria’, Journal of Sexual Medicine,
    vol. 12, pp. 2206–14.




                                                           6
Case
  The4:21-cv-00450-JM           Document
     Tavistock’s Experimenta�on with            45-16
                                     Puberty Blockers      Filed
                                                      – Michael     07/09/21
                                                                Biggs,             Page
                                                                       Department of        7 of
                                                                                     Sociology,   24 of Oxford
                                                                                                University




    Part 2: An Update
                                                  22 July 2019



    Tavistock and Portman NHS Trust                       Development Service (GIDS), asking why they
                                                          failed to publish results. I also contacted the
    started an experiment in 2011,
                                                          Research Ethics Commi�ee which originally
    using Gonadotropin-Releasing                          granted permission, poin�ng out that the
    Hormone agonist (GnRHa) to block                      researchers consistently failed to provide
    puberty in children suffering gender                  annual progress reports. Another researcher
                                                          working with Transgender Trend submi�ed a
    dysphoria. My original                                Freedom of Informa�on request for further
    inves�ga�on for Transgender Trend                     details of the experiment, and this apparently
    (posted on 5 March 2019) raised                       prompted GIDS to post a webpage en�tled ‘A
                                                          statement and update on the Early
    serious ques�ons about this                           Interven�on Study by the Tavistock and
    experiment. The outcomes were                         Portman NHS Founda�on Trust’ at the end of
    never published in a scien�fic                        June. The statement first came to no�ce in the
                                                          Sunday Times on 7 July.
    journal. And I discovered
    unpublished evidence that ini�al                      The statement runs to more than 4,600 words.
    results, a�er the drugs had been                      The first 3,600 detail the origins of the
    administered for one year, were                       experiment, emphasizing two points. First, in
                                                          the years before 2011, families and
    predominantly nega�ve.                                transgendering organiza�ons like Mermaids
                                                          lobbied vigorously to lower the age at which
    My research was reported by the Daily                 GnRHa drugs were administered to children,
    Telegraph. It is elaborated in a chapter in           and the Tavistock could not resist this
    Inven�ng Transgender Children and Young               pressure. Second, the researchers could not
    People, edited by Michele Moore and Heather           employ the standard randomized trial to
    Brunskell-Evans. It has just featured on BBC          assess the effects of blocking puberty. Both
    Newsnight, broadcast on 22 July.                      points have some jus�fica�on, but one
                                                                                 wonders why such a
                                                                                 lengthy apologia would
                                                                                 be necessary if the
                                                                                 experiment’s outcomes
                                                                                 have been favourable.

                                                                                The Tavistock now claims
                                                                                ‘The study concluded in
                                                                                February 2019 when the
                                                                                last cohort member
                                                                                began the next stage of
                                                                                therapy (cross-sex
                                                                                hormones) at age 17
                                                                                years’. When the Daily
                                                                                Telegraph asked GIDS to
                                                                                respond to my ques�ons
    Following my original inves�ga�on, I wrote to         (before publica�on on 6 March), its
    Professor Russell Viner at University College         spokesman did not men�on that the study had
    London (UCL), the experiment’s principal              just concluded. Similarly, on 26 March, Viner
    inves�gator, and Dr Polly Carmichael, Director        replied to my le�er, sta�ng ‘The early
    of the Tavistock’s Gender Iden�ty                     interven�on study cohort remain under study




                                                           7
Case
  The4:21-cv-00450-JM           Document
     Tavistock’s Experimenta�on with            45-16
                                     Puberty Blockers      Filed
                                                      – Michael     07/09/21
                                                                Biggs,             Page
                                                                       Department of        8 of
                                                                                     Sociology,   24 of Oxford
                                                                                                University




    as some of the last recruited young people            A video clip can be found here
    have s�ll not completed the treatment
    pathway’ (italics added). Carmichael’s reply on
    the same date also said nothing about the
    study having been concluded in February. The
    webpage on GIDS’ research s�ll describes it as
    ‘a study that is currently underway’.

    When Lord Lucas kindly followed my
    sugges�on to ask a parliamentary ques�on, he
    was told on 22 May that the Tavistock ‘plans to
    publish the data once all of the young people
    in the study have reached the stage when a
    clinical decision is made about moving from
                                                          Credit:   @STILL�sh
    pubertal suppressants to cross-sex hormones,
    which the Trust expects to occur in the next 12       The Tavistock’s statement says remarkably
    months’. Did the Tavistock mislead the                li�le about the experiment’s outcomes. It cites
    Parliamentary Under-Secretary for the                 Carmichael and Viner’s presenta�on to the
    Department of Health and Social Care, who             2014 World Professional Associa�on for
    answered the ques�on? The earliest indica�on          Transgender Health (WPATH) conference
    that the experiment had terminated came               showing ‘there was no overall improvement in
    from the NHS Research Ethics Commi�ee,                mood or psychological wellbeing using
    which informed me on 25 June that a final             standardized psychological measures’ (italics
    report is now being dra�ed by the chief               added). This finding was presented in February
    inves�gator, Viner. One suspects that this            2014, but just four months later Carmichael
    precipitous ending – which has apparently             claimed ‘the results thus far have been
    been backdated to February – was forced by            posi�ve’. I cannot find slides from this 2014
    Transgender Trend’s scru�ny.                          presenta�on, but Carmichael’s presenta�on to
                                                          the 2016 WPATH conference apparently
    Whenever the study formally ended, the                recycles the same finding. It also
    researchers have been collec�ng data for eight        acknowledges that ‘Natal girls showed an
    years. The first subject consented to GnRHa           increase in internalising problems from t0 to t1
    drugs in June 2011. All 44 subjects enrolled in       [a�er 12 months on GnRHa] as reported by
    the experiment had completed one year on              their parents’ (italics added). This nega�ve
    the drugs by mid 2015, two years by mid 2016,         outcome is omi�ed from the Tavistock’s
    and three years by mid 2017. The results              statement.
    should have been closely monitored and the
    outcomes published in a scien�fic journal.            The statement also omits two other
    A�er all, GnRHa has never been licensed for           sta�s�cally significant nega�ve outcomes that
    trea�ng gender dysphoria, not just in the             I discovered buried in an appendix submi�ed
    United Kingdom but anywhere in the world.             to the Tavistock’s Board of Directors in 2015.
                                                          Most seriously, a�er a year on GnRHa, ‘a
    Five years ago, in 2014, Carmichael told the          significant increase was found in the first item
    Mail on Sunday that the study demonstrated            “I deliberately try to hurt or kill self”’’.
    favourable outcomes: ‘Now we’ve done the              Evidence that an experimental treatment
    study and the results thus far have been              raised the risk of self-harm should be a major
    posi�ve we’ve decided to con�nue with it’             concern, but GIDS have never addressed
    (italics added). She even appeared in a BBC           this finding.
    television programme – ‘I Am Leo’, aimed at
    audiences aged 6 to 12 – to promote the
    benefits of GnRHa drugs. (See our analysis of
    the programme here).




                                                            8
Case
  The4:21-cv-00450-JM           Document
     Tavistock’s Experimenta�on with            45-16
                                     Puberty Blockers      Filed
                                                      – Michael     07/09/21
                                                                Biggs,             Page
                                                                       Department of        9 of
                                                                                     Sociology,   24 of Oxford
                                                                                                University




    There is a backhanded admission in a                  Growing children need bone density to
    presenta�on given by the GIDS                         increase. The ar�cle admits that the children
    endocrinologist, Professor Gary Butler, to the        did experience a decline rela�ve to the normal
    2016 WPATH conference (only the abstract is           standard for their age group, and this decline
    available). ‘Par�al suppression [of sex               was especially marked for girls. My graph
    hormones by GnRHa] may produce more side              shows the distribu�ons implied by the ar�cle’s
    effects due to hormone swings, and also a             figures.
    lowering in mood leading to clinical
    depression. Expecta�ons of improvement in             It is obvious that a substan�al minority of the
    func�oning and relief of the dysphoria are not        girls on GnRHa suffered from abnormally low
    as extensive as an�cipated, and psychometric          bone density.
    indices do not always improve nor does the
    prevalence of measures of disturbance such as         In sum, the Tavistock’s statement con�nues
    deliberate self harm improve.’ Butler’s               the sorry record of prevarica�on and
    presenta�on is, curiously enough, not cited in        obfusca�on that has dogged the experiment
    the Tavistock’s statement.                            for several years. GIDS is clearly incapable of
                                                          undertaking rigorous scien�fic research,
    The Tavistock’s statement also fails to men�on        perhaps because it has been swamped by
    an ar�cle coauthored by Carmichael (Costa et          exponen�ally increasing caseloads. There is no
    al. 2016), which includes data from some              such excuse for the failure of UCL’s Ins�tute of
    subjects in the Early Interven�on Study. This         Child Health, the experiment’s lead sponsor.
    ar�cle purported to show beneficial outcomes          Neither organiza�on can be trusted to
    from GnRHa, but I have demonstrated that the          objec�vely analyze the 2011 experiment.
    authors made an elementary sta�s�cal error.
    The analysis actually failed to detect any            We demand that a team of independent
    difference between children who were                  researchers be given access to all the data
    administered GnRHa and those who were not.            from the experiment. They will need exper�se
                                                          in sta�s�cs, psychiatry, and endocrinology;
    Finally, the Tavistock’s statement cites a recent     most importantly, they must have no vested
    ar�cle on bone density, coauthored by Butler          interests in the promo�on of GnRHa drugs.
    (Tobin, Ting, and Butler 2018). The ar�cle – a        Given that this experiment has been used
    one-page abstract – emphasizes that bone              since 2014 to jus�fy the provision of these
    density did not decline, in absolute terms,           drugs to children under the NHS, the
    a�er GnRHa was administered. This is                  outcomes of this experiment – on all the
    extremely misleading, as pointed out by               physical, psychological, and behavioural
    Dr Michael Laidlaw and reiterated by                  measures that were collected – must be
    Dr William J. Malone, both endocrinologists.          published urgently.




                                                           9
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     10 University
                                                                                    of Sociology, of 24 of Oxford


     Part 3: The Health Research
     Authority report
                                                 17 October 2019


                                                            worked in accordance with
                                                            recognised prac�ce for health
                                                            research, and in some areas such as
                                                            pa�ent involvement and
                                                            transparency were ahead of normal
                                                            prac�ce at the �me’ (p. 11).
                                                            Secondly, ‘The HRA has acted
                                                            within its Standard Opera�ng
                                                            Procedures and its normal prac�ce
                                                            in rela�on to this study’ (p. 10).
                                                            On close reading, however, the report contains
                                                            an astonishing admission. The paragraph
                                                            deserves to be quoted in full:

                                                                 It would have reduced confusion if the
                                                                 purpose of the treatment had been
                                                                 described as being offered specifically to
                                                                 children demonstra�ng a strong and
                                                                 persistent gender iden�ty dysphoria at an
                                                                 early stage in puberty, such that the
                                                                 suppression of puberty would allow
                                                                 subsequent cross-sex hormone treatment
                                                                 without the need to surgically reverse or
                                                                 otherwise mask the unwanted physical
                                                                 effects of puberty in the birth gender. The
                                                                 present study was not designed to
                                                                 inves�gate the implica�ons on persistence
                                                                 or desistence of offering puberty
     The Health Research Authority                               suppression to a wider range of pa�ents, it
     (HRA) has just published its                                was limited to a group that had already
                                                                 demonstrated persistence and were
     inves�ga�on into the 2010                                   ac�vely reques�ng puberty blockers.
     experiment with puberty blockers,
                                                                 (p.5, my own emphasis added in bold).
     or more precisely its role in giving
     ethical approval and oversight. The                    In fact the 2010 research protocol declared
     inves�ga�on was prompted by                            that one of its three aims was ‘[t]o evaluate
     research published on Transgender                      persistence and desistence of the gender
                                                            iden�ty disorder and the con�nued wish for
     Trend in March 2019, with an                           gender reassignment’ (Early pubertal
     update in July (the full paper is                      suppression in a carefully selected group of
     here). The HRA report’s conclusions                    adolescents with gender iden�ty disorder,
                                                            proposal submi�ed to Central London REC 2,
     are predictably bland. Firstly, ‘the                   November 2010, obtained under Freedom of
     research team involved in the                          Informa�on from the HRA; italics added).
     design and delivery of the study …                     History is being rewri�en to alter the ra�onale




                                                            10
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     11 University
                                                                                    of Sociology, of 24 of Oxford



     for the experiment. It is not clear whether this       clinical staff should consider carefully the
     revisionist history originates with the HRA, or        terms that they use in describing treatments
     whether the HRA is conveying the current               e.g. avoid referring to puberty suppression as
     views of the experiment’s chief inves�gator,           providing a “breathing space”, to avoid risk of
     Professor Russell Viner (Professor in                  misunderstanding.’
     Adolescent Health at University College
     London) or his co-inves�gator, Dr Polly                That phrase is common. According to Dr
     Carmichael (Director of the Gender Iden�ty             Gordon Wilkinson at the Young People’s
     Development Service, GIDS).                            Gender Clinic in Glasgow—the Sco�sh
                                                            equivalent of GIDS—GnRHa drugs ‘provide
     Whatever the source, this is a clear admission         breathing space to explore op�ons’. Gendered
     that puberty blockers were the first stage on          Intelligence, a charity which trains staff in
     the predes�ned path to cross-sex hormones.             many universi�es, describes puberty blockers
     A�er four assessment interviews, a child of 12         as giving ‘young trans people appropriate �me
     would be consen�ng in effect to a life�me of           and breathing space to ensure that they are
     drug dependence and the loss of fer�lity and           sure about the permanent effects of cross-sex
     the probable loss of sexual func�oning.                hormones, without the adverse effects of an
     Because the “treatment” was intended to                incorrect [sic] puberty’. (The phrase is also
     enhance the child’s desire to change sex, it           widely used in the USA and New Zealand.)
     naturally exacerbated her or his gender
     dysphoria. ‘Worsening behavioural and                  It is not the only misleading phrase.
     emo�onal symptoms of dysphoria’, the HRA               Carmichael went on BBC children’s television
     notes cheerily, ‘would therefore not in itself be      in 2014 to tell one of the children in the
     unexpected’ (p. 6).                                    experiment and the audience (aged 6 to 12)
                                                            that puberty blockers merely pressed a pause
     While the HRA is quite clear that puberty              bu�on. We can only hope that the HRA’s
     blockers were supposed to set the child on a           report will stop clinicians and chari�es from
     course for full medical transi�on, it ignores          misleading the public—and more importantly
     one gruesome irony. For a boy who wishes to            the children and carers who are making life-
     resemble a woman, puberty blockers will                changing decisions.
     indeed prevent ‘the unwanted physical effects
     of puberty’ such as voice deepening. But they          The HRA’s inves�ga�on repeats a familiar
     also leave the adolescent with the genitalia of        misconcep�on: because Gonadotropin-
     a prepubescent boy. If he subsequently                 Releasing Hormone agonist (GnRHa) drugs are
     chooses (a�er the age of 18) to undergo                licensed for the postponement of central
     genital surgery, there is insufficient for a           precocious puberty, therefore ‘the treatment
     vaginoplasty and so a piece of his bowel will          was licensed for the purpose of blocking
     have to be used. This point was underlined at          progression of puberty’ (p. 4). In the case of
     a conference organized by the Gender Iden�ty           precocious puberty, a child starts to go
     Research and Educa�on Society in 2005:                 through puberty at an abnormally young
                                                            age—a girl starts menstrua�ng at five, for
         ‘Although there are surgical means to deal         example. This condi�on has an objec�ve
         [with] this difficulty, the pa�ent and her         physical diagnosis. GnRHa drugs are then
         parents or guardians should be fully               prescribed in order to postpone puberty un�l
         informed about its implica�ons.’                   the normal age of puberty is reached, when
                                                            the drugs are stopped and puberty resumes
     The conference was a�ended by Viner and                normally. There is no similarity at all for the
     Carmichael. Unaccountably they forgot to               case of a child with gender dysphoria. This
     men�on these implica�ons on the Pa�ent                 condi�on has no objec�ve physical diagnosis.
     Informa�on Sheet they gave to children and             GnRHa drugs are prescribed in order to
     carers in their experiment.                            prevent the child from ever experiencing
                                                            puberty. The adolescent never develops the
     Following from the HRA’s admission that                ability to conceive a baby and might never
     puberty blockers are really the start of               develop the capacity to orgasm.
     irreversible physical transi�on, it makes one
     valuable recommenda�on. ‘Researchers and               When it comes to the HRA’s own ethical




                                                            11
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     12 University
                                                                                    of Sociology, of 24 of Oxford



     procedures, its inves�ga�on throws some
     intriguing findings. The experiment was first
     rejected by one Research Ethics Commi�ee
     (REC 1), and was then submi�ed to another
     Commi�ee (REC 2). ‘A number of members’ on
     the la�er ‘had connec�ons with University
     College London’, which by coincidence was
     Viner’s own ins�tu�on. The commi�ee also
     co-opted a member who had co-authored
     with Viner. ‘It is not clear whether the
     poten�al conflict of interest was declared,
     whether this commi�ee discussed this
     poten�al conflict of interests and agreed that
     it was not a concern, or whether the other
     members agreed that the individual
     concerned could contribute but that they
     would ensure that it did not influence their
     decision-making’ (p. 9). It is unfortunate that
     the minutes provide no informa�on.

     The Research Ethics Commi�ee made the
     submission of annual progress reports ‘a
     condi�on of the favourable ethical opinion’, as
     it stressed in its le�ers (e.g. le�er of 29 April
     2013, obtained under Freedom of Informa�on
     from the HRA). Viner failed to submit such
     reports in 2013, 2014, and 2015. The HRA
     reassures us that ‘it is common for researchers
     not to supply annual progress reports’ (p. 10).
     Rules, a�er all, are made to be broken.

     A�er 2015, the Research Ethics Commi�ee
     forgot about the experiment, as apparently
                                                               From: Inves�ga�on into the study 'Early pubertal
     did Viner and Carmichael. It had served its               suppression in a carefully selected group of
     purpose, for what had been ‘research’ now                 adolescents with gender iden�ty disorders'
     became policy at GIDS: puberty blockers are
     rou�nely given to children from the age of 12,
     and in some cases as to children as young
     as 10.

     Let us leave the last word to Viner, who spoke
     with remarkable candour in 2012:

         If you suppress puberty for three years the
         bones do not get any stronger at a �me
         when they should be, and we really don’t
         know what suppressing puberty does to
         your brain development. We are dealing
         with unknowns. (Daily Mail,
         25 February 2012)

     We know no more now than we did then.




                                                            12
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     13 University
                                                                                    of Sociology, of 24 of Oxford



     Part 4: The Judicial Review
                                                 3 December 2020



     Keira Bell’s and Mrs A’s claim                         child whose puberty arrives abnormally early
                                                            (under the age of 8) so that he or she can
     against the Tavistock and Portman
                                                            experience puberty at a normal age cannot be
     NHS Founda�on Trust led to a                           compared to stopping puberty at the normal
     momentous judgment on 1                                age so that a child can proceed to cross-sex
     December 2020. The judgment                            hormones at the age of 16.

     places significant constraints on the                  Puberty suppression is an experiment whose
     use of GnRHa (Gonadotropin-                            aims are ambiguous. The judgment highlights
     Releasing Hormone agonist) to                          the ‘lack of clarity over the purpose of the
                                                            treatment: in par�cular, whether it provides a
     suppress puberty in children                           “pause to think” in a “hormone neutral” state
     suffering from gender dysphoria, as                    or is a treatment to limit the effects of
     adopted by the Tavistock’s Gender                      puberty, and thus the need for greater surgical
                                                            and chemical interven�on later’ (para 134).
     Iden�ty Development Service
     (GIDS) in 2011.                                        2. GIDS fails to collect basic data
                                                            and to report outcomes
     1. Puberty suppression is an
     experimental treatment                                 At several points the judges express surprise at
                                                            the failure of the GIDS to provide data to the
     The judgment is unequivocal that puberty               court. The GIDS could not provide
     suppression for gender dysphoria is an                 comprehensive figures on the ages at which
     experiment: ‘it is right to call the treatment         children have been prescribed GnRHa (para
     experimental or innova�ve in the sense that            28). It had no informa�on on how many were
     there are currently limited studies/evidence of        diagnosed with Au�sm Spectrum Disorder
     the efficacy or long-term effects of the               (para 35). It could not say how many
     treatment’ (para 148). This finding should             proceeded from GnRHa to cross-sex hormones
     finally dispose of the claim—frequently made           (paras 59). This failure—or perhaps
     by the GIDS—that the treatment is not                  reluctance—to collect basic data has been
     experimental because GnRHa drugs are                   highlighted by Transgender Trend.
     licensed for precocious puberty. Trea�ng a




                                                            13
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     14 University
                                                                                    of Sociology, of 24 of Oxford



     During the proceedings, the judges asked the           “pause” bu�on (as Dr Carmichael claimed on
     GIDS to produce results from their ini�al              BBC Children’s Television in 2014). As I have
     experiment with puberty blockers on 44                 said, it is more like pressing fast forward into
     children from 2011 to 2014. This ini�al                cross-sex hormones and ul�mately surgery.
     experiment had been conveniently forgo�en              The Health Research Authority has
     by GIDS—and even by the Principal                      acknowledged that the ra�onale for puberty
     Inves�gator, Professor Russell Viner—un�l it           suppression is lifelong physical transi�on. The
     was brought to light by Transgender Trend in           judges emphasized that ‘the vast majority of
     March 2019. We called then for the outcomes            children who take PBs [puberty blockers]
     of the treatment on all 44 subjects to be              move on to take cross-sex hormones, that
     published immediately.                                 Stages 1 and 2 are two stages of one clinical
                                                            pathway and once on that pathway it is
     When the judges asked for these results                extremely rare for a child to get off it’ (para
     during the hearing, the GIDS refused. As the           136).
     judges explain, ‘we note that though this
     research study was commenced some 9 years              Therefore for a child to actually consent, he or
     ago, at the �me of the hearing before us the           she ‘would have to understand, retain and
     results of this research had yet to be                 weigh up’ the following informa�on: ‘(i) the
     published. Dr Carmichael says in her witness           immediate consequences of the treatment in
     statement dated 2 February 2020 that a paper           physical and psychological terms; (ii) the fact
     is now being finalised for publica�on. At the          that the vast majority of pa�ents taking PBs go
     hearing we were told that that this paper had          on to CSH [cross-sex hormones] and therefore
     been submi�ed for peer-review but that                 that s/he is on a pathway to much greater
     Professor Viner, one of the authors of it, had         medical interven�ons; (iii) the rela�onship
     yet to respond to issues raised by the                 between taking CSH and subsequent surgery,
     reviewers, as he has been otherwise engaged            with the implica�ons of such surgery; (iv) the
     in working on issues rela�ng to the                    fact that CSH may well lead to a loss of
     coronavirus pandemic’ (para 24).                       fer�lity; (v) the impact of CSH on sexual
                                                            func�on; (vi) the impact that taking this step
     Using the pandemic as an excuse is not                 on this treatment pathway may have on future
     plausible given that Professor Viner and Dr            and life-long rela�onships; (vii) the unknown
     Carmichael promised (in their protocol given           physical consequences of taking PBs; and (viii)
     ethical approval in 2010) to provide outcomes          the fact that the evidence base for this
     a�er the pa�ents had been on GnRHa for two             treatment is as yet highly uncertain’ (para
     years, which would have been in 2016. (The             138).
     only peer-reviewed publica�on on the
     experiment’s outcomes for psychological                4. Can children consent to
     func�oning and gender dysphoria is my le�er            sterility and poten�ally losing
     in Archives of Sexual Behavior.) If the longer-
     term outcomes of the 2011-14 experiment
                                                            sexual func�on?
     were posi�ve, why would Dr Carmichael and
                                                            The judges remarked on the curious fact that
     Professor Viner refuse to produce this
                                                            the GIDS could not recall any child ever being
     evidence for the judges?
                                                            considered to lack “Gillick competence” to
                                                            consent to GnRHa drugs (para 44). Gillick
     The failure to publish cannot be blamed on
                                                            competence requires the child to have
     lack of resources. In 2019 the GIDS won a £1.3
                                                            ‘sufficient maturity and intelligence to
     million grant to research outcomes for
                                                            understand the nature and implica�ons of the
     children treated for gender dysphoria.
                                                            proposed treatment’ (para 105). Even when
                                                            trea�ng children as young as 10, the GIDS
     3. Puberty suppression                                 invariably assessed them as having the ability
     inexorably leads to cross-sex                          to consent, ‘on the assump�on that if they
     hormones                                               give enough informa�on and discuss it
                                                            sufficiently o�en with the children, they will
     The judgment should finally dispose of the             be able to achieve Gillick competency’. The
     illusion that puberty suppression simply               judges concluded laconically, ‘we do not think
     provides a “breathing space” or pushes a               that this assump�on is correct’ (para 150).




                                                            14
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     15 University
                                                                                    of Sociology, of 24 of Oxford



     One of the GIDS’ witnesses, “J” embarked on            is prescribed to chemically castrate sex
     puberty suppression at the age of 12.                  offenders in Broadmoor—a use for which it is
     According to J’s recollec�on of the consent            licensed, unlike for gender dysphoria. It seems
     process: “We discussed sex and I told them             implausible that an adolescent’s sexuality
     the idea of it disgusted me. I knew I would be         would be unaffected by several years of
     unable to consider having a sexual rela�onship         chemical castra�on.
     as an adult with my body so wrongly formed’
     (para 86). Such tes�mony heightened the                5. Who can consent to puberty
     judges’ concerns about consent. ‘Some of the           suppression?
     children and young people who have been
     treated at GIDS say in their witness statements        The judges concluded by emphasizing the
     that the thought of sex disgusted them, or             ‘enormous difficul�es in a child under 16
     they did not really think about fer�lity. These        understanding and weighing up this
     normal reac�ons do not detract from the                informa�on and deciding whether to consent
     difficul�es surrounding consent and treatment          to the use of puberty blocking medica�on’
     with PBs. That adolescents find it difficult to        (para 150). Therefore GIDS—and private
     contemplate or comprehend what their life              clinicians who wish to prescribe GnRHa for
     will be like as adults and that they do not            trea�ng gender dysphoria—will have to seek a
     always consider the longer-term consequences           court order for each individual pa�ent. The
     of their ac�ons is perhaps a statement of the          judgment sets a high bar for mee�ng Gillick
     obvious.’ (para 141).                                  competence: for a child aged 13 or under, this
                                                            would be ‘highly unlikely’; for a child aged 14
     Remarkably li�le is known about the effect of          or 15, it would be ‘very doub�ul’. Even for a
     puberty suppression on the development of              child aged 16 or 17, for whom there is a
     sexual desire and the capacity to orgasm. This         presump�on of consent, the judges
     was revealed in the proceedings, when the              recommend that clinicians ‘may well regard
     judges asked for evidence that the                     these as cases where the authorisa�on of the
     development of sexuality was unimpaired by             court should be sought’ (para 151). The
     GnRHa. The ques�on stumped the barrister               judgment closes the era of unconstrained
     for University College London Hospitals NHS            experimenta�on on children suffering from
     Founda�on Trust, which prescribes the drugs            gender dysphoria, when the GIDS could flout
     on behalf of the GIDS. One clue is that GnRHa          ethical rules and ignore scien�fic principles.




                                                            15
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     16 University
                                                                                    of Sociology, of 24 of Oxford



     Part 5: The belated results
                                                 18 December 2020




     The Tavistock’s Gender Iden�ty                         Research Ethics Commi�ee that had approved
     Development Service (GIDS) and                         this experiment. The report of its inves�ga�on
                                                            was sent to me (embargoed before
     University College London have                         publica�on) on 11 October 2019. Carmichael
     finally released the results of their                  et al.’s sta�s�cal analysis plan was ‘lodged with
     experiment on puberty blockers,                        the Research Ethics Commi�ee of the Health
     albeit not in a scien�fic journal. The                 Research Authority on 9 October 2019’
                                                            (Appendix S2, p. 1).
     �ming is curious. The paper’s first
     author, Dr Polly Carmichael (Director                  The long-delayed paper provides results for 44
     of GIDS) refused to provide it to the                  subjects—aged 12 to 15—who were prescribed
     judicial review brought by Keira Bell                  Gonadotropin-releasing Hormone agonist
                                                            (GnRHa). They were followed up at three �me
     and Mrs A, on a flimsy pretext. On                     points: a�er one year, two years, and three
     the day a�er the judgement was                         years. Because the subjects could progress to
     handed down, the paper appeared on                     cross-sex hormones soon a�er their sixteenth
     a preprint server, medRxiv                             birthday, only 24 remained on GnRHa a�er two
                                                            years, and only 14 at three years.
     (Carmichael et al., 2020). It was not
     discovered for some days because the                   Managing expecta�ons
     authors were too modest to seek
     publicity. The event has not been                      The authors’ sta�s�cal analysis plan, wri�en in
                                                            2019 a�er they had come under scru�ny from
     men�oned on the website of the                         Transgender Trend, is remarkable for its low
     Tavistock and Portman NHS                              expecta�ons. It is far more pessimis�c than
     Founda�on Trust, which had originally                  the original research protocol from 2010.
     announced the experiment in 2011
                                                            •    2010: ‘Going through puberty in what is
     with some fanfare: ‘It is hoped that                        perceived to be the wrong body can be
     the results of this study will                              very distressing and in some cases
     contribute to improving the standards                       contribute to self-harm and suicide
     of care offered to this group of young                      a�empts …. It is important to evaluate
                                                                 whether interven�on early in puberty
     people and their families.’                                 reduces self harm and suicide a�empts’
                                                                 (Viner et al., 2010, p. 15).
     The fact that the Carmichael et al. have only
     now published results that were available in           •    2019: ‘We hypothesise no change in self-
     2016—for outcomes a�er one year—and in                      harm across the study’ (Carmichael et al.,
     2017—a�er two years—shows their lack of                     2020, S2, p. 9).
     concern for the standards of care offered to
                                                            •    2010: ‘Early interven�on is also associated
     this group of young people. Indeed, it is
                                                                 with a reduc�on in the gender dysphoria
     almost certain that the experiment would
                                                                 experienced by these adolescents …’
     have been conveniently forgo�en without
                                                                 (Viner et al., 2010, p. 15).
     Transgender Trend’s sustained scru�ny. This
     website first called on the Tavistock to publish       •    2019: ‘It is therefore unlikely that GnRHa
     the results of its ‘Early Interven�on Study’ in             treatment will result in significant
     March 2019. I made a formal complaint to the                reduc�on in body dissa�sfac�on’
     Health Research Authority, which oversees the               (Carmichael et al., 2020, S2, pp. 12-13).




                                                            16
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     17 University
                                                                                    of Sociology, of 24 of Oxford



     The authors have provided a perfect                    the upper quar�le is 1 in every measure
     illustra�on of what psychologists call                 except the index for Youth Self Report a�er
     ‘HARKing’: hypothesizing a�er the results are          twelve months, when it is 2. (The difference
     known (Kerr, 1998). Aside from this being a            between this measure at baseline and at one
     ques�onable research prac�ce, one wonders              year is apparently not sta�s�cally significant; p
     how it could be ethical to give an experimental        = .4.) Why not report the mean, as they had
     treatment to children if the experimenters             previously (GIDS, 2015)? Or tabulate the
     themselves expect the treatment not to lead            frequency? Disaggrega�ng by sex would also
     to any improvement.                                    be informa�ve, because their own preliminary
                                                            results for the first 30 subjects showed that
     Psychological func�oning does                          the increase in self-harm—on the ques�on ‘I
     not change                                             deliberately try to hurt or kill myself’—was
                                                            greater for girls than for boys (the sex
     The paper’s headline finding is that ‘GnRHa            difference was sta�s�cally significant,
     treatment brought no measurable benefit nor            p = .014).
     harm to psychological func�on in these young
     people with GD [gender dysphoria]’ (p. 45).            The lack of discernible improvement is quite
     This seems reassuring given that the first 30          surprising because children and their parents
     subjects enrolled in the GIDS experiment               must have been enthusias�c about puberty
     reported more nega�ve than posi�ve effects             blockers and would have considered
     a�er one year (GIDS, 2015; Biggs, 2020).               themselves fortunate to be in the first group
                                                            of Bri�sh adolescents to receive them. A�er
     The paper’s findings might partly reflect the          all, this treatment had been demanded for
     authors’ choice to present results only for girls      years by Mermaids and GIRES, as a lifesaving
     and boys combined, and to test sex differences         elixir for children who iden�fy as transgender
     (Table 6) for only 2 measures out of 26. ‘Our          (Biggs, 2019). This context should have created
     sta�s�cal analysis plan restricted tes�ng all          a powerful placebo response, even if the
     outcomes for differences by sex due to the             specific physical effects of GnRHa were
     type 1 error risk’, they explain (p. 46). This risk    minimal. We know that almost all or all the
     is a legi�mate concern, which will be                  benefit of an�-depressants comes from
     discussed below. There is no jus�fica�on,              placebo response (Kirsch, 2019).
     however, for not tabula�ng the results
     disaggregated by sex, as done by the landmark          The sample is too small
     Dutch study on which the Tavistock’s
     experiment was modelled (de Vries et al.,              The authors are right to be wary of conduc�ng
     2011), and by Carmichael’s presenta�on of the          too many sta�s�cal tests on a small sample,
     preliminary results (GIDS, 2015). My ar�cle            comprising only 44 individuals. I will try to
     (Biggs, 2020) shows that the measures for              explain this simply. Let us say we find a sample
     boys and for girls are uncorrelated, in the            sta�s�c—like the average change in one
     preliminary GIDS results and likewise in the           measure a�er these par�cular pa�ents have
     Dutch study. In both data sets, to take the            been treated for a year—to be sta�s�cally
     clearest example, girls’ body image worsened           significant at the .05 level. This means that if
     following GnRHa, while boys’ body image                the popula�on parameter were truly zero—if
     improved. By combining both sexes, the                 there were really no effect—we would then
     authors make it impossible to discern such             have only a 5% probability of ge�ng a sta�s�c
     pa�erns.                                               of that magnitude in a sample of that size,
                                                            simply due to random variability. In other
     The authors also provide frustra�ngly li�le            words, the probability of a ‘Type I error’ is 5%.
     informa�on on self-harm. There are two                 The more measures we test, however, the
     indexes, one created from the child’s answers          greater the probability of finding one to be
     and one from the parent’s. Each index sums             sta�s�cally significant. If we were to carry out
     two ques�ons, each scored as 0, 1, or 2. The           20 sta�s�cal tests on completely random
     authors report only the median and the                 variables, on average 1 in 20 would be
     interquar�le range (Table 4). The median is            sta�s�cally significant at the .05 level.
     always 0 because most children do not harm
     themselves. The lower quar�le is 0, of course;




                                                            17
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     18 University
                                                                                    of Sociology, of 24 of Oxford



     The authors point out that my analysis (Biggs,         No informa�on on au�sm
     2020) of their preliminary results does not
     adjust for the number of sta�s�cal tests. I            In the case brought by Keira Bell and Mrs A,
     replicated the procedure used in the Dutch             the judges asked for the number of children
     ar�cle (de Vries et al., 2011) which provides          on the au�sm spectrum who were
     the only significant evidence for the benefits         administered puberty blockers. They were told
     of puberty blockers. The authors’ cri�que              that these data could not be obtained. The
     therefore applies equally to that ar�cle, whose        judgment ‘found this lack of data analysis—
     sample was almost as small, ranging from 41            and the apparent lack of inves�ga�on of this
     to 57 (depending on the measure). Sta�s�cal            issue—surprising’ (para 35). The authors
     tests were conducted on 14 measures.                   men�on that they used the Social
     Applying the Bonferroni correc�on, as the              Responsiveness Scale to assess au�sm but
     authors advocate (Carmichael et al., 2020, p.          simply promise that ‘these data will be
     18), would also eliminate 3 out 8 of the               analysed in the future’ (Carmichael et al.,
     posi�ve Dutch findings. Most importantly, the          2020, p. 17). We know only that out of the first
     improvement in overall psychological                   30 experimental subjects, 16 were in the
     func�oning (captured the Children’s Global             normal range, 10 had ‘mid to moderate’
     Adjustment Scale) and the reduc�on in                  Au�sm Spectrum Disorder traits, and 5 had
     depression would no longer be sta�s�cally              ‘severe’ traits as measured by SRS-2 (GIDS,
     significant (p > .05 / 14).                            2015, p. 50).

     The authors make a convincing argument that            Bone density
     their sample was too small to really detect
     changes in so many measures. Why did they              An American endocrinologist, Dr Michael
     not realize this earlier? When the experiment          Laidlaw, raised the alarm about the effects of
     was designed, the GIDS had a caseload of only          GnRHa on bone density, which must accrue
     29 teenagers aged between 12 and 15 (Viner             rapidly during puberty to avoid osteoporosis
     et al., 2010, pp. 8–9), and so they planned to         later in life. This paper confirms his fears. At
     enrol 30–45 pa�ents over three years.                  baseline the subjects were already half a
     Referrals subsequently grew exponen�ally,              standard devia�on below the norm for their
     perhaps helped by Dr Carmichael’s promo�on             age and sex (Table 3). A�er one year, they
     of puberty blockers in newspaper interviews            were one standard devia�on below the norm;
     and on BBC Children’s Television. In 2014/15,          at two years, more than one standard
     the final year of enrolment on to the                  devia�on below. (The authors chose not to
     experiment, the GIDS received referrals for            sta�s�cally test these changes in Z-scores, for
     282 teenagers in the 12-15 age bracket. In             reasons which are unclear.) The paper omits
     other words, the annual increase was by then           the range of bone density, which is crucial:
     ten �mes greater than the total number of              given that a�er one year the average was a
     pa�ents just four years earlier. A�er                  standard devia�on below the norm, many of
     enrolment in the experiment finished, the              the subjects would fall more than two
     GIDS recruited over 50 children aged 10-14             standard devia�ons below the norm—which is
     each year to its GnRHa programme. The GIDS             a warning sign ‘that your bone density is lower
     therefore should now possess data on the               than it should be for someone of your age’
     effect of puberty suppression—a�er one                 (NHS, 2020). In the overall popula�on, only 2%
     year—on at least 250 more children (coun�ng            of individuals will experience such low bone
     those referred to the endocrine clinic from            density to meet this warning threshold (Z-
     January 2015 to December 2018). A sample               score < -2). A�er two years on GnRHa, perhaps
     size of around 300 would provide sufficient            30% of those with puberty suppression could
     sta�s�cal power to really test whether                 meet this threshold for spine bone density,
     adolescents undergoing puberty suppression             even adjus�ng for height. (My calcula�on
     improve or deteriorate. Unfortunately, the             assumes the Normal distribu�on and
     GIDS chose either not to collect or not to             necessarily es�mates the standard devia�on
     report these data, despite winning £1.3 million        of the Z-score from the authors’ confidence
     in research funding. Why?                              intervals.)




                                                            18
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     19 University
                                                                                    of Sociology, of 24 of Oxford



     Whether the failure to accrue bone density             Considered as a treatment in its own right, the
     increases the risk of fractures is unclear. The        suppression of puberty with GnRHa might be
     authors collected data on various ‘adverse             the only treatment provided by the NHS for
     events’, but these did not include broken              which the costs clearly exceed the benefits.
     bones.                                                 The sole jus�fica�on for GnRHa is to prepare a
                                                            child for lifelong medicaliza�on with cross-sex
     Puberty blockers lead inexorably                       hormones and surgeries, with irreversible
     to cross-sex hormones                                  consequences for sexuality and fer�lity. A�er
                                                            all, the paper that introduced puberty
     The most important outcome—but the least               suppression was en�tled ‘The Feasibility of
     surprising—is that 43 out of 44 subjects               Endocrine Interven�ons in Juvenile
     con�nued to cross-sex hormones. Although               Transsexuals’ (Gooren & Delemarre-van de
     puberty blockers are promoted as a diagnos�c           Waal, 1996). The ques�on is whether the GIDS
     aid, since 2006 (if not before) we have known          has the moral authority and scien�fic
     that in almost every case they lead to cross-          exper�se to designate children as young as 10
     sex hormones and eventually surgery. It is             as juvenile transsexuals. As the judges ruled in
     therefore astonishing that the authors                 the case of Keira Bell and Mrs A, ‘Apart
     con�nue to claim that ‘pubertal suppression            perhaps from life-saving treatment, there will
     may be both a treatment in its own right and           be no more profound medical decisions for
     also an intermediate step’ (p. 48).                    children than whether to start on this
                                                            treatment pathway’ (para 149).




                                                            19
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     20 University
                                                                                    of Sociology, of 24 of Oxford

     References                                             Gooren, L., & Delemarre-van de Waal, H.
                                                            (1996). The feasibility of endocrine
     Biggs, M. (2019). The Tavistock’s experiment           interven�ons in juvenile transsexuals. Journal
     with puberty blockers.                                 of Psychology & Human Sexuality, 8, 69–74.
     h�ps://users.ox.ac.uk/~sfos0060/                       h�ps://doi.org/10.1300/J056v08n04_05
     Biggs_ExperimentPubertyBlockers.pdf
                                                            Kerr, N. L. (1998). HARKing: Hypothesizing
     Biggs, M. (2020). Gender dysphoria and                 a�er the results are known. Personality and
     psychological func�oning in adolescents                Social Psychology Review, 2, 196–217. h�ps://
     treated with gnrha: comparing Dutch and                doi.org/10.1207/s15327957pspr0203_4
     English prospec�ve studies. Archives of Sexual
     Behavior, 49, 2231–2236. h�ps://doi.org/               Kirsch, I. (2019). Placebo effect in the
     10.1007/s10508-020-01764-1                             treatment of depression and anxiety. Fron�ers
                                                            in Psychiatry, 10. h�ps://doi.org/10.3389/
     Carmichael, P., Butler, G., Masic, U., Cole, T. J.,    fpsyt .2019.00407
     De Stavola, B. L., Davidson, S., Skageberg, E.
     M., Khadr, S., & Viner, R. (2020). Short-term          NHS (2019). Bone density scan (DEXA scan):
     outcomes of pubertal suppression in a selected         How it is performed. h�ps://www.nhs.uk/
     cohort of 12 to 15 year old young people with          condi�ons/dexa-scan/what-happens/
     persistent gender dysphoria in the UK.
     h�ps://doi.org/10.1101/2020.12.01.20241653             Viner, R., Carmichael, P., Di Ceglie, D., Butler,
                                                            G., Brain, C., Holt, V., Khadr, S., & Skagerberg,
     de Vries, A. L. C., Steensma, T. D., Doreleijers,      E. (2010). An evalua�on of early pubertal
     T. A. H., & Cohen- Ke�enis, P. T. (2011).              suppression in a carefully selected group of
     Puberty suppression in adolescents with                adolescents with gender iden�ty disorder
     gender iden�ty disorder: A prospec�ve follow-          (v1.0, 6 October 2010). Obtained from the
     up study. Journal of Sexual Medicine, 8, 2276–         Health Research Authority under Freedom of
     2283. h�ps://doi.org/10.1111/j.1743-                   Informa�on.
     6109.2010.01943.x

     Gender Iden�ty Development Service. (2015).
     Preliminary results from the early interven�on
     research. Tavistock and Portman NHS
     Founda�on Trust, Board of Directors, Part
     One: Agenda and Papers ... 23rd June 2015,
     50–55. h�ps://tavistockandportman.nhs.uk/
     documents/142/board-papers-2015-06.pdf




                                                            20
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     21 University
                                                                                    of Sociology, of 24 of Oxford



     Part 6: The effects on bone density
                                                    3 May 2021




     Transgender Trend first examined the                   Health Research Authority. My reanalysis of
                                                            these data is now published by the Journal of
     effects of Gonadotropin-Releasing
                                                            Paediatric Endocrinology and Metabolism. I
     Hormone agonist (GnRHa) on bone                        find that a�er two years on GnRHa, the Z-
     density in 2019. This was prompted                     scores for up to a third of the children had
     by a study co-authored by Professor                    declined to below -2. Only about 2% of the
                                                            popula�on fall below this threshold, and this is
     Gary Butler, the lead clinical                         the threshold of clinical concern. Indeed, the
     endocrinologist for the Gender                         Tavistock’s 2011 experimental protocol ini�ally
     Iden�ty Development Service                            excluded any child with a Z-score below -2.
                                                            This restric�on was subsequently relaxed, with
     (GIDS) at the Tavistock and Portman                    the s�pula�on that the pa�ent must
     NHS Founda�on Trust (Joseph, Ting,                     understand the ‘risks of later osteoporosis’
     and Butler 2018; Joseph, Ting, and                     (Amendment 1.2, 3 July 2012). The Pa�ent
                                                            Informa�on Sheet, however, never men�oned
     Butler 2019).
                                                            osteoporosis; it stated merely ‘We do not
                                                            know how blocker treatment in early puberty
     The authors emphasized that adolescents
                                                            will affect bone strength …’. The experimental
     administered with GnRHa had not experienced
                                                            protocol provides evidence that Butler—one
     any decline in absolute bone density. As
                                                            of the inves�gators in the project, led by
     endocrinologists Dr William J. Malone and Dr
                                                            Professor Russell Viner and Dr Polly
     Michael Laidlaw pointed out on Twi�er,
                                                            Carmichael—understood that such low bone
     however, adolescence is a period of increasing
                                                            density indicates a risk of osteoporosis.
     bone density—this is the developmental stage
     when an individual lays down the bone mass
                                                            The graphs show my results in detail. The blue
     that will last them the rest of their life. What
                                                            line shows the normal distribu�on of bone
     ma�ers, then, is the individual’s bone density
                                                            density in the popula�on. For hip bone
     rela�ve to the norm for their age and sex,
                                                            mineral density, the Z-scores of one third of
     which is measured by the Z-score
                                                            the pa�ents had fallen below -2. For spine
     (standardized devia�on from the popula�on
                                                            bone mineral density, over a quarter of Z-
     mean). The Z-scores of the pa�ents at the
                                                            scores had declined below this threshold.
     GIDS had fallen significantly. Spurred by
                                                            Some had even fallen below 3; such low bone
     Laidlaw’s and Malone’s comments, I produced
                                                            density is extremely rare, found in only 0.13%
     a graph to illustrate how these Z-scores had
                                                            of the popula�on. Adjus�ng for height—bone
     declined (the graph was crude because it had
                                                            mineral apparent density—does not a�enuate
     to be derived from the mean and standard
                                                            the lowest values.
     devia�on of Z-scores alone, because nothing
     more was reported by Butle’s study). My
                                                            Does such abnormally low bone density increase
     conclusion: ‘It is obvious that a substan�al
                                                            the risk of bone fractures? One of the Tavistock’s
     minority of the girls on GnRHa suffered from
                                                            pa�ents who started GnRHa at age 12 then
     abnormally low bone density.’
                                                            experienced four broken bones by the age of 16.
                                                            We have no idea whether this was unusual
     This claim can be vindicated now that the
                                                            because Butler and the other researchers
     Tavistock finally released a subset of data from
                                                            collected no data on fractures. Dutch studies
     their experiment with GnRHa on children aged
                                                            show that the accrual of bone density
     12 to 15. The data were released following
                                                            recommences when cross-sex hormones are
     Transgender Trend’s lengthy campaign to
                                                            taken from age 16, and so Z-scores increase
     disclose the outcomes of the experiment,
                                                            (Klink et al 2015; Stoffers et al. 2019).
     which included a formal complaint to the




                                                            21
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     22 University
                                                                                    of Sociology, of 24 of Oxford



     But in many cases the recovery is par�al, and          The Tavistock’s Dutch counterparts at least
     the Z-scores do not return to the level                provide prac�cal advice: ‘Adolescents should
     registered at the onset of GnRHa. The                  be counseled on the importance of weight-
     Tavistock has given GnRHa to a child as young          bearing exercise, an adequate dietary calcium
     as 10 years old, and so the failure to accrue          intake, sufficient sunlight exposure to ensure
     bone mass could last up to five years. The             adequate vitamin D levels, or vitamin D
     Tavistock never follow up GIDS pa�ents once            supplementa�on’ (Schagen et al. 2020). But
     they turn 18—not even those who graduate to            the Dutch researchers also apparently omi�ed
     the adult Gender Iden�ty Clinic in the                 to collect data on fractures. Their latest ar�cle
     Tavistock Trust itself—and so there is no way          (which acknowledges a research grant from
     of knowing whether pa�ents who experience              Ferring Pharmaceu�cals, the manufacturer of
     abnormally low Z-scores for years in                   the GnRHa drug used in the Netherlands and
     adolescence have experienced osteoporosis              Britain) suggests that future studies should
     as dults.                                              ‘inves�gate clinically important outcomes such
                                                            as fracture risk’ (Schagen et al. 2020).
     The fact that adolescents undergoing puberty
     suppression failed to accrue bone mass—to              Fi�een years ago the exponents of the Dutch
     the point where a significant minority ended           protocol for transgendering children admi�ed
     up with abnormally low bone density—                   that their pa�ents could ‘end with a decreased
     inspired Butler and his coauthors to make two          bone density, which is associated with a high
     recommenda�ons (Joseph, Ting, and Butler               risk of osteoporosis’ (Delemarre-van de Waal
     2019). One is to reduce the monitoring of              & Cohen-Ke�enis 2006). It is remarkable that
     bone density, which has ‘significant financial         the proponents of puberty suppression are
     implica�ons for healthcare providers’.                 only now contempla�ng collec�ng evidence
     The other is to change the computa�on of Z-            on this key clinical outcome at some
     scores; ‘reference ranges may need to be re-           future date.
     defined for this select pa�ent cohort’. When a
     measure provides inconvenient results, stop
     measuring or choose another scale: that is
     how transgender medicine is prac�ced at
     the Tavistock.




                                                            22
Case
   The4:21-cv-00450-JM
       Tavistock’s Experimenta�on Document       45-16
                                  with Puberty Blockers     Filed
                                                        – Michael    07/09/21
                                                                  Biggs, Department Page     23 University
                                                                                    of Sociology, of 24 of Oxford




     Acknowledgements
     I am indebted to help from Stephanie Davies-Arai, Elin Lewis, Susan Ma�hews, Heather Brunskell-Evans,
     and a former GIDS employee.


     Further reading                                        A le�er to the editor regarding the original
                                                            ar�cle by Costa et al: Psychological support,
                                                            puberty suppression, and psychosocial
     The Tavistock’s experiment with puberty                func�oning in adolescents with gender
     blockers. 2019. 1                                      dysphoria. Journal of Sexual Medicine, 16,
     h�p://users.ox.ac.uk/~sfos0060/                        2019, p. 2043. h�ps://doi.org/10.1016/
     Biggs_ExperimentPubertyBlockers.pdf                    j.jsxm.2019.09.002

     Britain’s experiment with puberty blockers. In         Gender dysphoria and psychological
     M. Moore & H. Brunskell-Evans (Eds.),                  func�oning in adolescents treated with
     Inven�ng transgender children and young                GnRHa: comparing Dutch and English
     people (pp. 40–55). Newcastle, England:                prospec�ve studies. Archives of Sexual
     Cambridge Scholars Press, 2019.                        Behavior, 49, 2020, pp. 2231–2236. h�ps://
                                                            doi.org/10.1007/s10508-020-01764-1
     Puberty blockers for gender dysphoria:
     The Dutch protocol, YouTube, 2020
     h�ps://www.youtube.com/
     watch?v=9VHlkE40cFk




                                                            23
Case 4:21-cv-00450-JM Document 45-16 Filed 07/09/21 Page 24 of 24



              A collec�on of ar�cles by Dr. Michael Biggs for
